 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 484 
In the House of Representatives, U. S.,

September 11, 2012
 
RESOLUTION 
Calling on the Government of the Socialist Republic of Vietnam to respect basic human rights and cease abusing vague national security provisions such as articles 79 and 88 of the Vietnamese penal code which are often the pretext to arrest and detain citizens who peacefully advocate for religious and political freedom. 
 
 
Whereas article 79, which penalizes “carrying out activities aimed at overthrowing the people's administration”, carries a maximum penalty of death and is used by the Government of the Socialist Republic of Vietnam to crack down on citizens advocating for political pluralism or associating with prodemocracy parties, including— 
(1)Le Cong Dinh, Tran Huynh Duy Thuc, Nguyen Tien Trung, Le Thang Long, and Tran Anh Kim arrested in 2009;  
(2)Cao Van Tinh, Duong Kim Khai, Nguyen Chi Thanh, Nguyen Thanh Tam, Pham Minh Hoang, Pham Ngoc Hoa, Pham Van Thong, and Tran Thi Thuy arrested in 2010; and  
(3)Dang Xuan Dieu, Ho Duc Hoa, Ho Van Oanh, Nguyen Dinh Cuong, Nguyen Van Duyet, Nguyen Van Oai, Nguyen Xuan Anh, Nong Hung Anh, Paulus Le Son, Thai Van Dung, and Tran Minh Nhat arrested during the summer of 2011;  
Whereas article 88, which penalizes “conducting propaganda against the State”, carries a maximum sentence of 12 years imprisonment and is used by the Government of Vietnam to detain writers and bloggers, including— 
(1)Father Nguyen Van Ly, Nguyen Phong, and Tran Quoc Hien arrested in 2007;  
(2)Nguyen Van Hai (Dieu Cay), Nguyen Xuan Nghia, Pham Thanh Nghien, and Pham Van Troi arrested in 2008;  
(3)Cu Huy Ha Vu, Phan Thanh Hai, and Vi Duc Hoi arrested in 2010; and  
(4)Chu Manh Son, Dinh Dang Dinh, Dinh Van Nhuong, Do Van Hoa, Hoang Phong, Lu Van Bay, Nguyen Kim Nhan, Ta Phong Tan, Tran Huu Duc, and Viet Khang arrested in 2011;  
Whereas Vietnam is a signatory to the Universal Declaration of Human Rights and the International Covenant on Civil and Political Rights; and  
Whereas closer economic and security ties between the United States and Vietnam are ultimately contingent on the Government of Vietnam’s respect for basic freedoms: Now, therefore, be it  
 
That the House of Representatives— 
(1)condemns the continued and worsening crackdown in the Socialist Republic of Vietnam against community organizers, bloggers, and democracy activists;  
(2)calls on the Government of Vietnam to repeal articles 79 and 88 of the Vietnamese penal code and similar vague national security measures used to persecute peaceful political opposition and dissent;  
(3)calls on the Government of Vietnam to release all political prisoners, especially all activists, writers, and bloggers who have been detained or sentenced under articles 79 and 88 of the Vietnamese penal code; and
(4)urges the United States Department of State to monitor rule of law developments in Vietnam, to help ensure that Vietnamese laws are administered in ways that are consistent with Vietnam’s international human rights commitments.   
 
Karen L. Haas,Clerk.
